DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et. al. [2011/0175936].
Regarding claim 1, Smith teaches:
A display screen comprising: a plurality of pixels arranged in a plane of the display screen, each pixel, of the plurality of pixels, being composed of micro-LEDs [§0023],
wherein the plurality of pixels comprises: a first set of pixels [pixels 3a, fig. 7, note §0084,0085]
and a second set of pixels, wherein micro-LEDs of the second set of pixels are to emit light in a second direction from the plane of the display screen, the second direction being different from the first direction [pixels 3b, fig. 7, note §0084,0085]

Regarding claim 6, Smith further teaches:
A display device comprising: a display screen [abstract] having a plurality of pixels arranged in a plane of the display screen, each pixel, of the plurality of pixels, being composed of micro-LEDs [§0023],
wherein the plurality of pixels comprises: a first set of pixels [pixels 3a, fig. 7, note §0084,0085], wherein micro-LEDs of the first set of pixels are to emit light in a first direction from the plane of the display screen;
and a second set of pixels, wherein micro-LEDs of the second set of pixels are to emit light in a second direction from the plane of the display screen, the second direction being different from the first direction [pixels 3b, fig. 7, note §0084,0085]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ohashi et. al. [2010/0188324].
Regarding claim 12, Smith teaches:
An electronic device comprising: a display device having a display screen, display screen comprising: a first set of pixels arranged row-wise in a plane of the display screen, each pixel of the first set of pixels being composed of micro- LEDs that emit light in a first direction from the plane of the display screen [pixels 3a, fig. 7, note §0084,0085],
a second set of pixels arranged row-wise in the plane of the display screen, each pixel of the second set of pixels being composed of micro- LEDs that emit light in a second [pixels 3b, fig. 7, note §0084,0085];
Smith does not teach:
and HP 8460236117a third set of pixels arranged row-wise in the plane of the display screen, each pixel of the third set of pixels being composed of micro- LEDs that emit light in a third direction from the plane of the display screen, the third direction being different from the first and second directions.
Ohashi teaches:
and HP 8460236117a third set of pixels arranged row-wise in the plane of the display screen, each pixel of the third set of pixels being composed of micro- LEDs that emit light in a third direction from the plane of the display screen, the third direction being different from the first and second directions. [fig. 3, §0112, §0118]
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the device taught by Smith with the third set of pixels taught by Ohashi because doing so would enable the display to show more variations depending upon the user viewing angle.

Regarding claim 2, Ohashi further teaches:
wherein the plurality of pixels comprises: a third set of pixels, wherein micro-LEDs of the third set of pixels are to emit light in a third direction from the plane of the display screen, the third direction being different from the first and second directions [fig. 3, §0112, §0118]
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the device taught by Smith with the third set of pixels taught by Ohashi because doing so would enable the display to show more variations depending upon the user viewing angle.
Regarding claim 8, Ohashi further teaches:
wherein, micro-LEDs of a third set of pixels, from the plurality of pixels, are to emit light in a third direction different from the first and second directions, wherein the light from the micro-LEDs of the first, second and third sets of pixels have the same beam width [fig. 3, §0112, §0118]
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the device taught by Smith with the third set of pixels taught by Ohashi because doing so would enable the display to show more variations depending upon the user viewing angle.

Regarding claim 14, Ohashi further teaches:
wherein adjacent rows of the first set of pixels present on a left-portion of the display screen are separated by a row of the second set of pixels, and wherein adjacent rows of the first set of pixels present on a right-portion of the display screen are separated by a row of the third set of pixels [fig. 3, §0112, §0118]
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the device taught by Smith with the third set of pixels taught by Ohashi because doing so would enable the display to show more variations depending upon the user viewing angle.

Regarding claim 15, Ohashi further teaches:
comprising a display mode controller electrically coupled to the micro-LEDs of the first, second and third sets of pixels, wherein, in a normal display mode, the display mode controller is to switch ON the micro-LEDs of the first set of pixels and switch OFF the micro-LEDs of the second and third sets of pixels; and in a privacy display mode, the display mode controller is to switch ON the micro-LEDs of the second and third sets of pixels and switch OFF the micro- LEDs of the first set of pixels [fig. 3, §0112, §0118]
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the device taught by Smith with the third set of pixels taught by Ohashi because doing so would enable the display to show more variations depending upon the user viewing angle.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Shikina et. al. [2011/0284881].
Regarding claim 7, Smith does not teach:
comprising a display mode controller electrically coupled to the micro-LEDs of the plurality of pixels, wherein, in a first display mode, the display mode controller is to switch ON the micro-LEDs of the first set of pixels and switch OFF the micro-LEDs of the second set of pixels; and in a second display mode, the display mode controller is to switch ON the micro-LEDs of the second set of pixels and switch OFF the micro-LEDs of the first set of pixels.
Shikina teaches:
comprising a display mode controller electrically coupled to the micro-LEDs of the plurality of pixels, wherein, in a first display mode, the display mode controller is to switch ON the micro-LEDs of the first set of pixels and switch OFF the micro-LEDs of the second set of pixels; and in a second display mode, the display mode controller is to switch ON the micro-LEDs of the second set of pixels and switch OFF the micro-LEDs of the first set of pixels [§0158, figs. 3 and 17]
It would have been obvious to one with ordinary skill in the art at the time of filing to combine the display taught by Smith with the controller taught by Shikina because doing so enables the display to use less power.

	Allowable Subject Matter
s 3-5, 9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 (and respective child claims 4-5) the prior art does not teach the angle configuration of the three sets of pixels.
Regarding claim 9 (and respective child claims 10-11) the prior art does not teach the angle configuration of the three sets of pixels.
Regarding claim 13 the prior art does not teach the angle configuration of the three sets of pixels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ahmed et. al. [2020/0135703], Schubert et. al. [10,559,630], Oketani et. al. [2020/0019016], Cok [2017/0133818].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625